Case 2:20-cv-20176-JMV-JBC Document 5 Filed 02/03/21 Page 1 of 12 PageID: 133




 THE ATKIN FIRM, LLC
 Formed in the State of New Jersey
 By: John C. Atkin, Esq.
 55 Madison Avenue, Suite 400
 Morristown, NJ 07960
 Tel: (973) 314-8010 / Fax: (833) 693-1201
 JAtkinAtkinFirm. corn
 Attorneys for PlaintiffStrike 3 Holdings, LLC

                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


  STRIKE 3 HOLDINGS, LLC,
                                               Case No. 2:20-cv-20176-JMV-JBC
                       Plaintiff,
                                                                     ORDER
        V.


  JOHN DOE subscriber assigned           IP
  address 173.63.2.119,

                       Defendant.


       THIS MATTER having been opened to the Court by John C. Atkin, Esq., on

 behalf of Plaintiff Strike 3 Holdings, LLC (“Plaintiff’), on a Motion for Leave to

 Serve a Third-Party Subpoena Prior to a Rule 26(f) Conference Subject to a

 Protective Order [ECF No. 3]; it appearing that Defendant John Doe subscriber

 assigned IP address 173.63.2.119 (“Doe”) has not yet been served in this matter; the

 Court having considered Plaintiffs written submissions in connection with the

motion pursuant to FederJ Rule of Civil Procedure 78, and for good cause shown,

       IT IS on this   (3     day of      uo   (j       2021,
Case 2:20-cv-20176-JMV-JBC Document 5 Filed 02/03/21 Page 2 of 12 PageID: 134




       ORDERED that Plaintiff’s Motion for Leave to Serve a Third-Party

 Subpoena Prior to a Rule 26(f) Conference Subject to a Protective Order [ECF No.

 3] is GRANTED;

       IT IS FURTHER ORDERED that Plaintiff may serve Doe’s Internet

 Service Provider (“ISP”) with a Rule 45 subpoena commanding the ISP to provide

 Plaintiff with the true name and address of the Doe to whom the ISP assigned an IP

 address as set forth on Exhibit A to the Complaint [ECF No. 1-1];

       IT IS FURTHER ORDERED that Plaintiff shall attach a copy of this Order,

 along with the attached “Notice to Defendant” and “Anonymous Pro Se Defendant

 Information” form, to any ISP subpoena or Amended Complaint served in this

 matter;

       IT IS FURTHER ORDERED that Plaintiff may also serve a Rule 45

 subpoena in the same manner as above on any service provider that is identified in

 response to a subpoena as a provider of Internet services to Doe;

       IT IS FURTHER ORDERED that if the ISP qualifies as a “cable operator,”

 as defined by 47 U.S.C.   § 522(5), which states:
       the term “cable operator” means any person or group of persons

       (A)    who provides cable service over a cable system and directly or
              through one or more affiliates owns a significant interest in such
              cable system, or




                                            2
Case 2:20-cv-20176-JMV-JBC Document 5 Filed 02/03/21 Page 3 of 12 PageID: 135




        (B)   who otherwise controls or is responsible for, through any
              arrangement, the management and operation of such a cable
              system.

 it shall comply with 47 U.S.C.      § 551(c)(2)(B), which states:
       A cable operator may disclose such [personal identifying] information
       if the disclosure is. made pursuant to a court order authorizing such
                             .   .




       disclosure, if the subscriber is notified of such order by the person to
       whom the order is directed.

 by sending a copy of this Order (and all attachments) to Doe;

       IT IS FURTHER ORDERED that upon receipt of Plaintiff’s subpoena the

 ISP shall have thirty (30) days to provide Doe with a copy of this Order and

 Plaintiff’s subpoena. Upon receipt of the subpoena and this Order, Doe shall have

 thirty (30) days in which to file a motion to quash, move for a protective order, or

 seek other applicable relief. If Doe chooses to contest the subpoena, he/she must

 notify the ISP of his/her intent so the ISP is on notice not to release personal

 information to Plaintiff until the issue is resolved by the Court;

       IT IS FURTHER ORDERED that, in the event Doe elects to (1) proceed

 anonymously, (2) files a motion to quash or otherwise modify the subpoena on the

 ISP, and (3) files an Anonymous Pro Se Defendant Form, the Clerk of the Court

 shall not file the Anonymous Pro Se Defendant Information form on the public

 docket, but shall file that information under temporary seal until otherwise ordered

 by the Court. The Clerk shall file a redacted version of the Anonymous Pro Se



                                               3
Case 2:20-cv-20176-JMV-JBC Document 5 Filed 02/03/21 Page 4 of 12 PageID: 136




 Defendant Information form on the public docket, removing all information entered

 by Doe;

        IT IS FURTHER ORDERED that if Doe does not contest the subpoena

 within thirty (30) days of receipt of the subpoena and this Order, the ISP shall

 provide Plaintiff with the requested information within twenty-one (21) days;

        IT IS FURTHER ORDERED that Plaintiff may oniy use the information

 disclosed in response to a Rule 45 subpoena served on an ISP for the purpose of

 protecting and enforcing Plaintiff’s rights as set forth in its Complaint [ECF No. 1]

 and any Amended Complaint in this matter.

       IT IS FURTHER ORDERED that Plaintiff shall not publicly disclose any

 information identifying Doe and/or any person associated with Doe or the IP

 address, including, but not limited to, any alleged social media evidence and any

 alleged BitTorrent activity, absent express perinission by this Court;

       IT IS FURTHER ORDERED that Plaintiff is prohibited from initiating,

 directly or indirectly, any settlement communications with Doe (or any person

 associated with defendant or the IP address), unless (1) that party is represented by

 counsel and (2) their counsel initiates settlement discussions. On request of Plaintiff

 or an unrepresented party, submitted to the Court at any time, settlement shall be

conducted under supervision of the Court. This paragraph shall not prevent Plaintiff

 from responding to a request for settlement communications from a represented


                                           4
Case 2:20-cv-20176-JMV-JBC Document 5 Filed 02/03/21 Page 5 of 12 PageID: 137




 party, and the parties may engage in settlement negotiations without court

 supervision if both are represented by counsel;

        IT IS FURTHER ORDERED that Plaintiff shall only identify Doe, andlor

 any person associated with Doe or the IP address, in amended pleading(s) with an

 appropriate “John Doe” pseudonym.

        IT IS FURTHER ORDERED that all documents identifying Doe and/or any

 person associated with Doe or the IP address, including, but not limited to, any

 alleged social media evidence and alleged BitTorrent activity, shall only be filed on

 the public docket in redacted form, with unredacted versions filed under temporary

 seal, pursuant to L. Civ. R. 5.3(c);

       IT IS FURTHER ORDERED that, unless the parties agree otherwise,

 Plaintiff shall have primary responsibility for filing a single, consolidated motion on

 behalf of all the parties to permanently seal documents filed under temporary seal,

 pursuant to L. Civ. R. 5.3(c);

       IT IS FURTHER ORDERED that for purposes of calculating the deadline

 to file a single consolidated motion on behalf of the parties to permanently seal an

 Amended Complaint, Civil Cover Sheet, Proof of Service, and/or Waiver of Service

 in this matter, such motion shall be filed within fourteen (14) days of the expiration

 of the defendant’s deadline to answer, move, or otherwise respond to the Amended

 Complaint;


                                           5
Case 2:20-cv-20176-JMV-JBC Document 5 Filed 02/03/21 Page 6 of 12 PageID: 138




       IT IS FURTHER ORDERED that if Doe (and/or any person associated with

 Doe or the IP address) declines, or does not respond to requests, to join in the motion

 to seal an Amended Complaint, Civil Cover Sheet, Proof of Service, and/or Waiver

 of Service in this matter by providing an affidavit, declaration, certification, or other

 document of the type referenced in 28 U.S.C.    § 1746, based on personal knowledge,
 describing with particularity the factors outlined L. Civ. R. 5.3(c)(3), Plaintiff shall

 promptly notify the Court and request a determination of whether the documents

 should nevertheless be permanently sealed;

       IT IS FURTHER ORDERED that after a defendant is served with process

 (or waives service of process), the parties shall meet-and-confer prior to the Rule

 26(f) conference to discuss submission to the Court of (1) a proposed Discovery

 Confidentiality Order (“DCO”) and (2) a proposed Electronically Stored

 Information (“ESI”) Protocol, see L. Civ. R. 26.1(d);

       IT IS FURTHER ORDERED that, for good cause, the Court reserves the

right to amend or supplement this Order.




                                         UNITED STATES MAGISTRATE JUDGE




                                            6
Case 2:20-cv-20176-JMV-JBC Document 5 Filed 02/03/21 Page 7 of 12 PageID: 139




                               NOTICE TO DEFENDANT

         1.    You are a defendant in the above-captioned case Strike 3 Holdings,

 LLC, v. John Doe SubscriberAssignedlPAddress 173.63.2.119, Dkt. No. 2:20-cv-

 20176-JMV-JBC, a case now pending before the Honorable John Michael Vazquez,

 U.S.D.J., and James B. Clark, III, U.S.M.J. of the United States District Court for

 the District of New Jersey.

         2.    A copy of the Court’s order setting forth certain deadlines and

 procedures related to this case is attached.

         3.    You may hire a lawyer to represent you in this case or you may proceed

pro se    (that is, you may represent yourself without the assistance of a lawyer). If

 you choose to proceed pro     Se,   please be advised that all communications with the

 Court should be directed through the Clerk of the Court. A copy of the Court’s

 Procedural Guide for Pro Se Litigants is available at: https://www.njd.uscourts.gov

 /sites/nj d/files/Pro S eGuide .pdf. (“Pro Se Guide”).

         4.    The Plaintiff in this case has filed a lawsuit claiming that you have

 illegally downloaded and/or distributed movies by using an Internet Protocol address

 (“IP address”) assigned to you by your Internet Service Provider (“ISP”).

         5.    The Plaintiff may not know your actual name or address, but it does

 know the IP address it alleges is associated with the alleged downloading and/or

 distribution of the movies.


                                              7
Case 2:20-cv-20176-JMV-JBC Document 5 Filed 02/03/21 Page 8 of 12 PageID: 140




         6.     Although the Court has permitted Plaintiff to serve a subpoena on your

 ISP to ascertain your identity, this does not mean that Plaintiff has proven its claim

 against you.

         7.     If you do not want your ISP to provide this information to the Plaintiff

 and you believe there is a legal basis for the ISP to withhold the information, you

 may file a motion to “quash” or “modify” the subpoena. This must be done within

 30 days of the date that you receive notice of the subpoena from your ISP. This

 motion must be filed with the Clerk of the Court. See L. Civ. R. 5.2(4); 7.1(d). You

 must also serve Plaintiff’s counsel with a copy of the motion. See Fed. R. Civ. P. 5.

 The Plaintiff’s counsel in this matter is registered as an Electronic Case Filing

 (“ECF”) Filing User and, therefore, has consented to receive service of all papers

 via the Court’s ECF System. See L. Civ. R. 5.2(14)(b)(l). You may also register to

 receive documents concerning this case electronically using the “Pro Se (Non

 Prisoner) Consent & Registration Form to Receive Documents Electronically” Form

 contained in the Pro Se Guide.

         8.     If you move to quash the subpoena, or otherwise move to prevent your

 name from being turned over to the Plaintiff, you may proceed anonymously at this

 time.    Nevertheless, if you are representing yourself, you must complete the

“Anonymous Pro Se Defendant Information” form attached to this notice and file it

with the Clerk of the Court. You should not provide a copy of this form to Plaintiffs


                                            8
Case 2:20-cv-20176-JMV-JBC Document 5 Filed 02/03/21 Page 9 of 12 PageID: 141




 attorney or file it on the public docket. This information is solely for use by the

 Court and the Court will not provide this information to Plaintiff’s attorney unless

 and until it determines there is no basis to withhold it. The Court must have this

 information so that it may communicate with you regarding the case.

        9.       Even if you do not file a motion to quash or modify the subpoena, you

 may still proceed in this case anonymously at this time. This means that the Court

 and the Plaintiff will know your identity and contact information, but your identity

 will not be made public unless and until the Court determines there is no basis to

 withhold it.

        10.      The Court has entered a Protective Order in this matter that prevents

 Plaintiff from publicly identifying you, or any person associated with you, other than

 in connection with pursing its claim in this matter. Plaintiff is further required to

 file all documents identifying you, or any person associated with you, under a

 “temporary” seal, subject to “permanent” sealing by this Court. See L. Civ. R. 5.3(c).

       11.       Since the public has a presumptive right to access documents filed on

 the Court’s docket, the Court must make a determination whether to permanently

 seal any documents filed with the Court based on a weighing of factors, specifically:

              a. The nature of the materials or proceedings at issue;

             b. The legitimate private and public interest which warrant the relief
                sought;



                                              9
Case 2:20-cv-20176-JMV-JBC Document 5 Filed 02/03/21 Page 10 of 12 PageID: 142




              c. The clearly defined and serious injury that would result if the relief
                 sought is not available;

              d. Why a less restrictive alternative to the relief sought is not available;

              e. Any prior order sealing the same materials in the pending action; and

              f. The identity of any party or nonparty     known to    be objecting to the
                 sealing request.

        12.      Although the Court has ordered Plaintiff to be primarily responsible for

  preparing the motion papers to request permanent sealing of documents, this Court’s

  local rules require the above-factors be set forth with particularity in an affidavit,

 declaration, certification, or other document of the type referenced in 28 U.S.C.           §
  1746, which must be made by a person with personal knowledge.                 L.   Civ.   R.

 5.3(c)(3).

        13.     Accordingly, if you wish to defend this matter anonymously after the

 Plaintiff receives your identity from your ISP, you (or, if represented, your lawyer)

 should contact Plaintiff’s counsel to assist in preparing such a document. Plaintiff’s

 attorney’s contact information is:

                John C. Atkin, Esq.
                The Atkin Firm, LLC
                55 Madison Avenue, Suite 400
                Morristown, NJ 07960
                Tel: (973) 314-8010
                Fax: (833) 693-1201
                JAtkin@AtkinFirm.com



                                              10
Case 2:20-cv-20176-JMV-JBC Document 5 Filed 02/03/21 Page 11 of 12 PageID: 143




        14.   The Court has ordered that, if you decline to contact Plaintiff’s counsel

  or assist in the preparation of such a document, Plaintiff must promptly notify the

  Court and request a determination of whether any documents filed with the Court

  should nevertheless be permanently sealed.

        15.   The Court has ordered that Plaintiff may not initiate any settlement

  negotiations with you. If you are represented by counsel and you wish to discuss

  settlement of this matter, your attorney may initiate settlement negotiations with

 Plaintiff. If you are not represented by counsel and wish to discuss settlement of this

 matter, the parties may discuss settlement only under the supervision of the Court.




                                           11
                  ____________________
                  _____________________
                  __________________




Case 2:20-cv-20176-JMV-JBC Document 5 Filed 02/03/21 Page 12 of 12 PageID: 144




                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


   STRIKE 3 HOLDINGS, LLC,
                                                Case No. 2:20-cv-20176-JMV-JBC
                   Plaintiff,

          V.


  JOHN DOE subscriber           assigned   IP
  address 173.63.2.119,

                   Defendant.


                  Anonymous Pro Se Defendant Information


 Name:


 Address:




 Phone:




 Email:




 Signature:


 Dated:




                                           12
